Case 2:19-bk-10119-RK        Doc 29 Filed 02/14/19 Entered 02/14/19 15:14:00                Desc
                              Main Document     Page 1 of 4


      WRIGHT, FINLAY & ZAK, LLP
  1
      Nichole L. Glowin, Esq., SBN 262932
  2   4665 MacArthur Court, Suite 200
      Newport Beach, CA 92660
  3   Tel: (949) 477-5050; Fax: (949) 608-9142
      nglowin@wrightlegal.net
  4
  5   Attorney for Secured Creditor, GREEN LAWN MORTGAGE LOAN TRUST 1, BYUS BANK
      NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
  6   LEGAL TITLE TRUSTEE
  7
  8                              UNITED STATES BANKRUPTCY COURT
  9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 10
 11   In re:                                        )   BK Case No.: 2:19-bk-10119-RK
                                                    )   Chapter: 11
 12   DAVID LEE,                                    )
                                                    )   NOTICE OF APPEARANCE AND
 13                                                 )   REQUEST FOR SPECIAL NOTICE
 14                                  Debtor.        )
                                                    )
 15                                                 )
                                                    )
 16
 17
               TO THE HONORABLE COURT AND ALL INTERESTED PARTIES:
 18
               PLEASE TAKE NOTICE THAT pursuant to Fed. R. Bankr. P. 9010 attorney Nichole
 19
      L. Glowin, Esq., of Wright, Finlay & Zak, LLP, represents Secured Creditor, GREEN LAWN
 20
      MORTGAGE LOAN TRUST 1, BYUS BANK NATIONAL ASSOCIATION, NOT IN ITS
 21
      INDIVIDUAL CAPACITY BUT SOLELY AS LEGAL TITLE TRUSTEE in the above-
 22
      referenced bankruptcy case.
 23
               Wright, Finlay & Zak, LLP also hereby requests special notice of all events relevant to
 24
      the above-referenced bankruptcy and copies of all pleadings or documents filed in relation to
 25
      the above-referenced bankruptcy whether or not notice is ordinarily required, including all
 26
      pleadings or notices under Fed. R. Bankr. P. 2002, the commencement of any adversary
 27
      proceedings, the filing of any requests for hearing, objections, and/or notices of motion, or any
 28



                                                       1
                                            NOTICE OF APPEARANCE
Case 2:19-bk-10119-RK        Doc 29 Filed 02/14/19 Entered 02/14/19 15:14:00                 Desc
                              Main Document     Page 2 of 4



  1   other auxiliary filings, as well as notice of all matters which must be noticed to creditors,
  2   parties-in-interest, and other notices as required by the United States Bankruptcy Code and
  3   Rules and/or Local Rules of the above-referenced bankruptcy court.
  4          Wright, Finlay & Zak, LLP further requests that for all notice purposes and for
  5   inclusion in the Master Mailing List in this case, the following address be used:
                                             Nichole L. Glowin
  6
                                        Wright, Finlay & Zak, LLP
  7                                  4665 MacArthur Court, Ste. 200
                                        Newport Beach, CA 92660
  8
                                          nglowin@wrightlegal.net
  9
             Neither this Request for Special Notice nor any subsequent appearance, pleading,
 10
      claim, proof of claim, documents, suit, motion nor any other writing or conduct, shall
 11
      constitute a waiver of the within party's right to receive service pursuant to Fed. R. Civ. P. 4
 12
      made applicable to the instant proceeding by Fed. R. Bankr. P. 7004, notwithstanding Wright,
 13
      Finlay & Zak, LLP’s participation in the instant proceeding. Moreover, the within party does
 14
      not authorize Wright, Finlay & Zak, LLP, either expressly or impliedly through Wright, Finlay
 15
      & Zak, LLP’s participation in the instant proceeding, to act as its agent for purposes of service
 16
      under Fed. R. Bankr. P. 7004;
 17
 18
                                                     WRIGHT, FINLAY & ZAK, LLP
 19
      Dated: February 14, 2019                       By:_/s/ Nichole L. Glowin
 20                                                  Nichole L. Glowin, Esq.,
                                                     Attorney for Secured Creditor, GREEN LAWN
 21                                                  MORTGAGE LOAN TRUST 1, BYUS BANK
 22                                                  NATIONAL ASSOCIATION, NOT IN ITS
                                                     INDIVIDUAL CAPACITY BUT SOLELY AS
 23                                                  LEGAL TITLE TRUSTEE
 24
 25
 26
 27
 28



                                                       2
                                            NOTICE OF APPEARANCE
Case 2:19-bk-10119-RK        Doc 29 Filed 02/14/19 Entered 02/14/19 15:14:00                 Desc
                              Main Document     Page 3 of 4


                                                    PROOF OF SERVICE
  1
  2    I am employed in the County of Orange, State of California. I am over the age of eighteen (18)
      and not a party to the within action. My business address is 4665 MacArthur Court, Suite 280,
  3   Newport Beach, California 92660.
  4
             On February 14, 2019 I served the foregoing documents described as NOTICE OF
  5   APPEARANCE AND REQUEST FOR SPECIAL NOTICE, on the following individuals by
      depositing true copies thereof in the United States first class mail at Newport Beach, California,
  6   enclosed in a sealed envelope, with postage paid, addressed as follows:
  7
      SEE ATTACHED SERVICE LIST
  8
       [X] (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
  9   United States mail at Newport Beach, California. I am readily familiar with the firm’s business
 10   practice for collection and processing of correspondence for mailing with the U.S. Postal Service
      pursuant to which practice the correspondence is deposited with the U.S. Postal Service the same
 11   day in the ordinary course of business.
 12    [ ] (BY NORCO OVERNITE - NEXT DAY DELIVERY) I placed true and correct copies
 13   of thereof enclosed in a package designated by Norco Overnite with the delivery fees provided
      for.
 14
       [X] (BY ELECTRONIC SERVICE) Pursuant to CM/ECF System, registration as a CM/ECF
 15   user constitutes consent to electronic service through the Court’s transmission facilities. The
 16   Court’s CM/ECF systems sends an e-mail notification of the filing to the parties and counsel of
      record listed above who are registered with the Court’s EC/ECF system.
 17
       [X] (FEDERAL) I declare that I am employed in the office of a member of the bar of this
 18
      court at whose direction the service was made.
 19
              I declare under penalty of perjury of the laws of the United States that the foregoing is
 20   true and correct. Executed on February 14, 2019, at Newport Beach, California.
 21
 22           /s/ Michelle Baquet
             MICHELLE BAQUET
 23
 24
 25
 26
 27
 28



                                                      3
                                           NOTICE OF APPEARANCE
Case 2:19-bk-10119-RK      Doc 29 Filed 02/14/19 Entered 02/14/19 15:14:00        Desc
                            Main Document     Page 4 of 4


                                           SERVICE LIST
  1
                                           In re David Lee
  2                             Bankruptcy Case No.: 2:19-bk-10119-RK

  3   PARTIES SERVED BY ECF ELECTRONIC MAIL:
  4
      United States Trustee: ustpregion16.la.ecf@usdoj.gov
  5   Hatty K Yip, Counsel for U.S. Trustee: hatty.yip@usdoj.gov
      Renee E Sanders, Counsel for Debtor: reneesandlaw@gmail.com
  6   Baruch C Cohen, Interested Party, Courtesy Notice: bcc@BaruchCohenEsq.com
  7   Todd S Garan, Interested Party, Courtesy Notice: ch11ecf@aldridgepite.com
      Valerie Smith, Interested Party, Courtesy Notice: claims@recoverycorp.com
  8   Edward A Treder, Interested Party, Courtesy Notice: cdcaecf@bdfgroup.com
  9   PARTIES SERVED BY US MAIL:
 10
      David Lee
 11   840 Dunsmuir Avenue
      Los Angeles, CA 90036
 12   DEBTOR
 13
      Renee E Sanders
 14   Law Offices of Renee Estelle Sanders
      3450 Wilshire Blvd Ste 1214
 15   Los Angeles, CA 90010-2208
 16   COUNSEL FOR DEBTOR

 17   Hatty K Yip
      Office of the UST/DOJ
 18
      915 Wilshire Blvd., Suite 1850
 19   Los Angeles, CA 90017
      COUNSEL FOR U.S. TRUSTEE
 20
      United States Trustee
 21
      915 Wilshire Blvd, Suite 1850
 22   Los Angeles, CA 90017
      U.S. TRUSTEE
 23
 24
 25
 26
 27
 28



                                                   4
                                        NOTICE OF APPEARANCE
